UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TAL PROPERTIES OF POMONA, LLC, and

 

AvRoHoM MANES,
P,a,.mifj@, 17-cv-02928 (Cs)
-a ams¢. MWHE_A
g lN sUPPoRT oF MoTIoN To
vACATE JUDGMENT

VILLAGE OF POMONA, BRETT Y AGEL,
MAYOR OF THE VILLAGE OF POMONA,

Defendants.

 

 

 

Pursuant to 28 U.S.C. § 1746, Noreen Shea declares the following to be true under
penalty of perjury:

l. l was employed as Deputy Clerk of the Village of Pomona from February l, 2015
to June 23, 2016.

2. One of my responsibilities as Deputy Clerk was to respond to requests for
property records.

3. In this capacity, I handled requests for records relating to properties owned by Tal
Properties and Avrohom Manes. Many of their files were missing entirely and others that I
could find were missing documents

4. As l told the investigator from the New York State Division of Human Rights,
there was an overall attitude in the Village of Pomona to be unresponsive to requests from
Orthodox Jewish residents for access to their property records, including responses to FOIL
requests lt was an inconvenience and delay process. I was informed numerous times to “take
the FOIL request and inform them that it would take time to get back to them, when actually l

always had time to address the request right then and there. You can make them wait 5 days

before filling the FOIL request l was told. F or example, a request for a copy of a survey of a
property, which was a few steps away in a iile, would take me less than a minute to get, make a
copy, and give to that resident I should time stamp, and call that person in 5 days to pick up
their copy. Another time Mr. Manes put in a FOIL request for maps at the top of the mountain in
Pomona. The Village engineer picked out all the maps that should be copied. Then the Village
clerk, engineer, and building inspector decided that Mr. Manes should give a $50.00 dollar
deposit for this request. l called Mr. Manes and he questioned me about this deposit. He stated
he never gave deposits for other FOIL requests, asking if this was standard policy and has
anyone else ever left a deposit? The answer was no. His wife came by a few hours later and
gave the village clerk the deposit, and then I sent the maps out to be copied. Another example, l
recall a contractor coming into Village Hall while the mayor was sitting at the desk next to me.
This gentleman wanted to see the file of his sister’s home on Camp Hill Road that was getting
ready to sell, and he did work on years ago. l gave him a FOlL request form, and told him l will
get back to him when l have a chance. The mayor started asking him some questions, and a
conversation engaged on how they both grew up in Long lsland NY, and the next thing the
mayor asked me to pull the file for gentleman. He was not Orthodox.

5. The Village Attorney, Village Clerk, and l did a search for the files of Lot G-13, l
believe which was the 22 High Mountain address owned by Mr. Manes, looking for a supposed
bill that the Village wanted to charge him. We spent several hours digging in the archives for
these old receipts, and making copies of them. Mr. Manes believes those same records
(downstairs) were not searched when he submitted FOIL requests for the records. l never

searched downstairs for property records, only that time looking for invoices for lot G-13 owned

by Mr. Manes. All the property files were right next to my desk upstairs. There are a lot of
boxes downstairs in the kitchen, and in the bathroom closet.

6. There were Village documents stored outside of Village Hall. Malervine Toll took
the minutes for l`he Board of Trustee’s twice a month for over 10 years. Mrs. Toll was moving
from the Village of Pomona and brought in several boxes of minutes that were stored in her
home for years. When the clerk informed the mayor of this we were instructed to lock the boxes
in his office. ln Pomona, if there was a FOlL request for minutes of a meeting, it wasn’t released
until it was approved by the Village Attorney and then the Board of Trustee’s. Most Villages
post their Board minutes in a week or two on their village websites.

7. During my time working at the Village l went to the Clerks Luncheon, which is
an educational get together of all the clerks serving Rockland County, along with Paul Piperarto
the Rockland County Court Clerk. On this specific day we had an interesting question given by
one of the court clerks complaining about a FOIL request for the Village’s email list. The guest
speaker was the Executive Director of the New York State Committee of Open Government, Mr.
Robert Freeman. He stated the email list was FOIL able. While working at the Village of

Pomona, that request came in several times, andl believe was always denied.

Dated: New York, New York
October 27, 2018

W§?/g/r d

NQKEEN sHEA

U)

